Citation Nr: 0410166	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-01 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, D.C.


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 1969 
to April 1970.  This matter is before the Board of Veterans' 
Appeals (Board) from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  In 
October 2003, the veteran appeared for a hearing before the 
undersigned in Washington, D.C.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  In May 1977, the Board denied service connection for a nervous 
disorder, finding that an acquired psychiatric disorder had not 
been diagnosed, and that antisocial personality disorder, which 
was diagnosed, was not a compensable disability.  

2.  An unappealed April 1995 RO decision declined to reopen the 
claim, finding essentially that additional evidence received was 
not material.  

3.  Evidence received since the April 1995 RO decision shows the 
veteran has an acquired psychiatric disorder, bears directly and 
substantially on the claim at hand, and is so significant that it 
must be considered to fairly determine the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the April 1995 RO decision is new and 
material, and the claim of service connection for a psychiatric 
disorder may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, and 
the requirements therein appear met.  Well-groundedness is not an 
issue.  A review of the record indicates that the veteran has 
received what appears to be adequate notification of the VCAA and 
implementing regulations.  As the decision below represents a full 
grant as to the aspect addressed, remanding the case to the RO for 
any technical amendment of notice would serve no useful purpose, 
but would merely cause needless delay.  The veteran is not 
prejudiced by the decision being made.

Background

Historically, the Board denied service connection for a nervous 
disorder in May 1977, finding essentially that an acquired 
psychiatric disability had not been diagnosed, and that antisocial 
personality disorder, which was diagnosed, was not a compensable 
disability.  

By an unappealed decision in April 1995, the RO declined to reopen 
the claim of service connection for a psychiatric disorder, 
finding that additional evidence received was not material.  The 
April 1995 RO decision is the last final decision of record on the 
matter of service connection for a psychiatric disorder.  

The veteran's service medical records include a February 1969 
report of examination on the veteran's entry onto active duty 
which is negative for complaints or diagnosis of a psychiatric 
nature.  The veteran was evaluated in a mental hygiene clinic in 
August 1969, when it was noted that he had been a model soldier 
until two weeks earlier, when he began having trouble with his 
superiors that led to disciplinary action.  He was seen by a 
psychiatrist who noted that the veteran's behavior pattern was 
characterized by hypersensitivity and unwarranted suspicion.  His 
thought processes had become disorganized, and it was felt that he 
would become overtly psychotic if pushed too far.  The diagnosis 
was paranoid personality, and separation from service was 
recommended.  Psychiatric evaluation in January 1970 indicated 
that the veteran's mental disorder fell into the realm of 
character and behavioral disorders.  The diagnosis was immature 
personality as manifested by maladaptive behavioral response to 
environmental stress, low frustration tolerance, and inability to 
handle stress.  Psychiatric evaluation in March 1970 indicated 
that his condition was part of a chronic character and behavioral 
disorder due to deficiencies in emotional and personality 
development.  The diagnosis was depressive reaction characterized 
by drug abuse.  The report of examination on the veteran's 
separation from service was negative for an acquired psychiatric 
disorder.  

Postservice medical evidence includes a January 1975 report of VA 
examination showing that the veteran had paranoid feelings.  He 
complained that he was given a "hard time" in service.  He 
reported that he had been "picked on" in service, had been 
racially discriminated against, and was placed in a stockade 
because he tried to get fellow servicemen to protest the attitudes 
of their superiors.  The examiner stated that two diagnoses must 
be considered.  The veteran displayed a pattern of paranoid 
schizophrenia in that he felt that people were doing things to 
him.  The secondary diagnosis was aggressive/explosive 
personality, physical and well as verbal.  In June 1976 the 
veteran was seen by a board of three VA psychiatrists who found 
that the evidence of record did not support a diagnosis of an 
acquired psychiatric disorder.  The psychiatrists noted that the 
correct diagnosis in service and postservice was antisocial 
personality.  

The veteran was seen by a private psychiatrist in October 1975, 
who reported that the veteran was uninhibited in expressions and 
appearance.  His speech was tangential at times and his affect was 
appropriate at all times.  His mood was slightly elated and he was 
in good contact with reality.  There was no sign of a thought 
disorder.  The veteran lacked feelings of remorse for his negative 
behavior; he described a number of difficulties with authority 
figures.  The psychiatrist noted that the veteran fell into the 
category of a personality disorder diagnostically.  An October 
1975 report of examination by a state department of vocational 
rehabilitation shows a diagnosis of an emotional disorder.  
At a March 1977 hearing before the Board, the veteran recounted a 
history of difficulties in service which he attributed to racial 
discrimination.  His mother testified that she did not notice that 
he had a nervous condition until she read letters he wrote while 
he was in the stockade, and once when he came home during service 
while absent without leave.  The veteran submitted a statement 
from a high school counselor which indicated that a review of the 
veteran's high school health record was negative for any mental 
disorder.  

Records from the Social Security Administration (SSA) show that 
the veteran was granted SSA disability benefits, effective in 
December 1979, for a schizotypal personality disorder.  The 
records indicate he was granted SSA disability benefits during 
other periods as well.  In a May 1989 decision, SSA concluded that 
the veteran again met the criteria for a grant of disability 
benefits.  A SSA medical evaluation showed he had chronic 
depressive symptoms, memory problems, and feelings of panic.  The 
SSA medical records associated with the claims folder show an 
August 1974 diagnosis of non-psychotic paranoid-type 
schizophrenia; a June 1975 diagnosis of character disorder, 
depressive reaction, and hysterical personality with inadequate 
features (and a finding that latent paranoid schizophrenia could 
not be ruled out); a June 1976 diagnosis of borderline personality 
with traits of obsessive, compulsive paranoid character; a May 
1982 diagnosis of alcohol and mixed substance abuse, and 
schizotypal personality disorder with some paranoid and depressive 
features; an August 1983 diagnosis of depressive neurosis and 
explosive personality disorder; and diagnosis in February and 
November 1988 of schizotypal personality disorder.  

Evidence received subsequent to the April 1995 RO decision 
includes:

* Copies of service personnel and medical records, and private 
medical records that were already of record.

* Additional private medical reports (dated through December 2000) 
showing that the veteran has been followed for treatment of 
psychiatric disorders.  A February 1998 letter from a private 
mental health professional indicates that the veteran has a well-
established history of psychiatric disability, and that bipolar 
disorder, schizophrenia, and personality disorders had been 
diagnosed.  A December 1998 report from a private mental health 
therapist shows that the veteran complained of extreme racism and 
many traumatic experiences during service; he believed his life 
"came apart" emotionally during service.  The diagnosis, in 
pertinent part, was schizoaffective disorder, rule out schizotypal 
personality disorder.  

* A January 1999 report of psychiatric evaluation by a private 
psychiatrist who noted that the veteran had "multiple psychiatric 
problems dating back to his days in the service when he apparently 
experienced extreme racism and had traumatic experiences."  The 
psychiatrist reported that the veteran exhibited symptoms of 
paranoia and mood swings which met the criteria for a 
schizoaffective disorder.  The diagnosis was schizoaffective and 
mood disorders.  

* A November 2000 report of psychiatric evaluation by a licensed 
clinical social worker that shows a diagnosis of dysthymic 
disorder.  A November 2000 report of psychiatric evaluation by a 
private physician reflects that the veteran believed he had a 
nervous breakdown during service.  The veteran told the 
psychiatrist that he refused to follow orders during service and 
was treated unfairly by his superiors.  The diagnosis was 
psychotic disorder, not otherwise specified.  

* A December 2000 letter from a private medical professional 
indicates that he and several psychiatrists had treated the 
veteran at a mental health clinic through November 1997.  A 
variety of psychoactive and neuroleptic medications were 
prescribed and provided minimal help alleviating the veteran's 
psychiatric symptoms.  The diagnoses during the veteran's 
treatment at the clinic included paranoid-type schizophrenia; 
depressive disorder, not otherwise specified; alcohol abuse; and 
probable mixed Axis II pathology.  The veteran discussed at length 
the problems he encountered during service, including his 
perception that he had been the victim of racial discrimination.  
The therapist expressly reported that the veteran's "military 
experience was so troubling for him that it might be fair to say 
the he suffered some elements of PTSD."  The medical professional 
further stated "I cannot honestly say how much of [the veteran's] 
difficulties are a direct product of his military experience but 
it did seem to me at the time that this experience exacerbated 
some of whatever pathology [the veteran] was battling."  

In a May 2003 statement, the veteran's representative argued that 
the record reveals that the veteran suffers from a "long history 
of psychiatric care starting in the military that continues to the 
present."  The representative complained that VA had ignored 
numerous requests by the veteran and representative that VA obtain 
a medical opinion to determine whether it is as likely as not that 
the psychiatric complaints in service were the initial 
manifestation of the current diagnoses.  

At the October 2003 hearing before the undersigned, the veteran 
recounted the incidents in service that he contends constitute the 
initial manifestation of a current psychiatric disability.  The 
postservice medical evidence showing diagnoses of various 
psychiatric disorders was discussed at length.  It was again 
argued that a psychiatric evaluation is warranted to obtain a 
medical opinion as to whether there is any relationship between 
the postservice diagnoses of mental disorders and the veteran's 
service.  It was noted that such an opinion is especially 
warranted in light of 38 C.F.R. § 4.127, inasmuch as that 
regulation provides that disability resulting from a mental 
disorder that is superimposed upon a personality disorder may be 
service connected.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for a 
psychiatric disorder was last finally denied in April 1995.  He 
was properly notified of that decision and of his appellate 
rights, and did not appeal it.  Accordingly, it is final (as is 
the unappealed prior Board decision on this matter.  38 U.S.C.A. § 
7104).  38 U.S.C.A. § 7105.  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant that 
it must be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  The 
instant petition to reopen was filed before that date.  Hence, the 
new 38 C.F.R. § 3.156(a) does not apply in the instant case.]

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).

The Board finds that evidence added to the record since the April 
1995 RO decision was not previously of record, is relevant, and is 
so significant that it must be considered to decide fairly the 
merits of the claim of service connection for a psychiatric 
disorder.  The claim was denied previously based on a finding that 
the evidence did not show an acquired psychiatric disorder or 
relate such disorder to service.  Now the medical evidence shows 
that an acquired psychiatric disorder has been diagnosed, and 
there is additional competent (medical) evidence suggesting that 
the veteran's psychiatric disability may be related to service.  
This evidence was not previously of record, bears directly on the 
matter of service connection for a psychiatric disorder, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Thus it is new and material, and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

Since the claim of service connection for a psychiatric disorder 
has been reopened, VA has a further duty to assist the veteran is 
development of his claim.  The medical evidence of record now of 
record, showing diagnoses of acquired psychiatric disorders and a 
possible relationship to service suggests that a VA examination is 
necessary.  38 C.F.R. § 3.159(c)(4).

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been authorized and 
scheduled are required to report for such examination.  38 C.F.R. 
§ 3.326(a).  VA regulations also address the consequences of a  
failure to report for a scheduled VA medical examination, and 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good cause, 
fails to report for such examination, (1) in an original 
compensation claim, the claim shall be rated based on the evidence 
of record; (2) in any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655. 

As shown above, the evidence reflects that the veteran has been 
awarded SSA disability benefits for distinct periods of time.  At 
the October 2003 hearing he reported that he currently receives 
SSA disability benefits.  Any medical records providing bases for 
SSA disability benefits awards are constructively of record, and 
may contain information pertinent to the matter at hand.  

Furthermore, the nature of the veteran's psychiatric condition is 
such as to suggest ongoing treatment.  Reports of private 
treatment and/or additional VA medical records may also contain 
information pertinent to this claim.  

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to identify all VA and non-VA 
health care providers that have treated him for any psychiatric 
problems from December 2000 to the present, then obtain records of 
such treatment from all sources identified.  Whether or not he 
responds, the RO should obtain any VA medical records of treatment 
for a psychiatric disorder which are not already associated with 
the claims file.

2.  The RO should ask the veteran if he currently receives SSA 
disability benefits.  If so, the RO should obtain from SSA the 
medical records upon which the current award of SSA disability 
benefits is based.

3.  The RO should then arrange for the veteran to be afforded an 
examination by a psychiatrist to determine whether he has an 
acquired psychiatric disorder that is related to service.  The 
veteran's claims file must be reviewed by the examiner in 
conjunction with the examination.  Based on review of the record 
(including service medical records) and examination of the 
veteran, the psychiatrist should provide a diagnosis for the 
veteran's current psychiatric disability, and opine whether it is 
at least as likely as not that such disability is related to 
service, including to the psychiatric complaints noted therein.  
The psychiatrist must explain the rationale for any opinion given.

4.  The RO should then readjudicate the claim de novo.  If it 
remains denied, the RO should provide the veteran and his 
representative with an appropriate supplemental statement of the 
case, and give them the opportunity to respond.  The case should 
then be returned to the Board, if in order, for further appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



